                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


    JACQUELYN HOPKINS,

         Plaintiff,
                                                               Civil Action No. 15-7454
                 v.
                                                                       OPINION
    KUEHNE + NAGEL INC.; MAREN
    DEDERMANN; ABC CORPORATIONS (1-
    10); JOHN and JANE DOES (1-10),

         Defendants.



        THIS MATTER comes before the Court by way of Defendant Kuehne + Nagel Inc.’s

(“K+N”) and Defendant Maren Dedermann’s (“Dedermann” or together with K+N, “Defendants”)

motion for partial summary judgment against Plaintiff Jacquelyn Hopkins (“Plaintiff” or

“Hopkins”). ECF No. 50. Plaintiff opposes the motion. ECF No. 51. For the reasons stated

below, the motion is GRANTED in part and DENIED in part.

I. BACKGROUND

        In this employment dispute, Plaintiff alleges that Defendants discriminated against her

because of her age and her disability. Plaintiff further alleges that Defendants subjected her to a

pattern of continuous and ongoing harassment, which ultimately culminated in her constructive

discharge.

     A. Employment at K+N

        Plaintiff was born on March 5, 1961. Defs.’ Stmt. of Facts ¶ 1, ECF No. 50-2.1 She was


1
  The facts are taken from Defendants’ Statement of Undisputed Facts and Plaintiff’s Counter-
Statement of Undisputed Facts. The facts are undisputed unless otherwise noted. Moreover, where
facts in a party’s statement are supported by evidence in the record and denied by the opposing
                                                1
hired to work in K+N’s accounting department in 1985. Id. ¶ 2. In 1995, Plaintiff began working

as a brokerage clerk in K+N’s import department and became an Import Coordinator in 1999. Id.

¶¶ 76–77. She was supervised directly by the Import Supervisor, who reported to the Import

Manager. Id. ¶ 79–80.

       In August 2012, Maren Dedermann became the Import Manager. Id. ¶ 95. Towards the

end of 2012, Dedermann informed Plaintiff that the Import Department had received a “low” grade

for opening files; as a result, Dedermann told Plaintiff that she needed to take on that task. Id. ¶

111. Although Plaintiff was uncomfortable with opening new files, she told Dedermann that she

would do it until someone else was hired. Id. ¶ 111. Dedermann reassigned five of Plaintiff’s

clients to another Import Coordinator because she noticed that Plaintiff was unable to handle as

much work as her colleagues. Id. ¶ 116. Plaintiff continued working with her remaining four

clients and did not complain to human resources about opening new files. Id. ¶¶ 117, 123. Because

Plaintiff was opening files in addition to her regular work, she often stayed late to complete her

work. Pl.’s Counter Stmt. ¶ 20. Though her job title and base pay did not change, Plaintiff later

received a two percent raise instead of the usual annual four percent because she needed to “process

more shipments per month.” Hopkins Dep. Tr. 104–06.

       At some point prior to May 2013, Plaintiff told Dedermann that she and her boyfriend made

a nice couple. Defs.’ Stmt. ¶ 126. She also told Dedermann that she “should make beautiful

children.” Id. ¶ 127. Dedermann replied that Plaintiff could be her babysitter when she retired.

Id. ¶ 128. Plaintiff did not complain to anyone inform human resources about Dedermann’s

comment. Id. ¶¶ 129–30.



party without citation to conflicting evidence, the Court deems such facts undisputed. See Fed. R.
Civ. P. 56(e)(2)–(3); Carita v. Mon Cheri Bridals, LLC, 10-2517, 2012 WL 2401985, at *3 (D.N.J.
June 25, 2012).
                                                 2
        On the morning of May 28, 2013, Plaintiff experienced dizziness during her morning

commute and left work early. Id. ¶¶ 133–35. Plaintiff took paid vacation days on May 28, 30, and

31, and took a paid sick day on May 29. Id. ¶¶ 136–37. On May 30, 2013, Plaintiff saw her

primary care physician, Dr. Parnes, who diagnosed her with a Transient Ischemic Attack (“TIA”).

Pl.’s Counter Stmt. ¶ 38. Plaintiff went for a series of medical tests after she saw Dr. Parnes.

Defs.’ Stmt. ¶ 140. Plaintiff’s echocardiogram, CT scan, and carotid artery test came back negative

for a TIA. Defs.’ Stmt. ¶¶ 143–45. Plaintiff testified that she was not aware of any test that

demonstrated that a TIA definitively occurred. Id. ¶ 146.

        Plaintiff returned to work on June 3, 2013. Id. ¶ 150. On days that she had follow-up

medical testing, Plaintiff used paid vacation days because she had already utilized her sick days

for the year. Id. ¶¶ 151–55, 169. However, Dedermann failed to keep Plaintiff’s accrued time

current, which complicated her ability to take time off. Id. ¶ 43. Plaintiff did not indicate that she

was taking time off to go to the doctor, id. ¶ 157, and never told her immediate supervisor, Susan

Marme (“Marme”), how often she was going to the doctor, id. ¶ 161. Around this time, Dedermann

assigned Plaintiff three or four new customers because the sales team had brought in new business.

Id. ¶¶ 174–75. Plaintiff verbally complained to Dedermann that she was still required to open new

files. Id. ¶ 177.

        In January 2014, Plaintiff received a performance rating of 6.5 out of 10 during her review,

which falls between “fully satisfactory” and “excellent.” Id. ¶¶ 181–82. Plaintiff had received a

performance rating of 6.0 the prior year. Id. ¶ 183. According to Plaintiff, Dedermann commented

about Plaintiff’s attendance during her review and told her that she didn’t care that Plaintiff had

been sick. Id. ¶ 180; Pl.’s Counter Stmt. ¶ 31. Plaintiff’s review form also indicated that her

“attendance was an issue” and “needs to approve in 2014 – lots of unplanned days out of the



                                                  3
office.” Defs.’ Stmt. ¶ 186. Plaintiff signed her review and never complained about Dedermann’s

alleged comments. Id. ¶¶ 187, 189.

       On March 26, 2014, Plaintiff saw Dr. Parnes because she believed she was having heart

palpitations. Id. ¶ 194. Plaintiff used a vacation day and did not tell anyone at K+N about her

palpitations. Id. ¶¶ 195–96. By March 31, 2014, Plaintiff had exhausted her allotment of annual

sick days. Id. ¶¶ 191–93. Thus, Plaintiff requested two half days of vacation via K+N’s time

management system for additional medical testing.2 Id. ¶¶ 197–98. In her request, Plaintiff

indicated that she was getting a heart monitor and an echocardiogram. Id. ¶¶ 199–200. Plaintiff’s

request for two half days was ultimately approved. Id. ¶ 201. After the first day of testing,

however, Plaintiff advised Marme that she would need to take two full days of vacation. Id. ¶¶

203–04.

       When Plaintiff returned to work on April 3, 2014, Dedermann told Plaintiff that they had

to talk because Plaintiff had used all of her sick time. Id. ¶ 206. According to Plaintiff, Dedermann

became loud and intimidating. Id. Nevertheless, Plaintiff later admitted that Dedermann’s

behavior was not inappropriate. Id. ¶ 214. Dedermann advised Plaintiff that she wanted her

“written up with a final warning.” Defs.’ Ex. FF; see Hopkins Dep. Tr. 174:5–10. Following their

conversation, Plaintiff complained to Nadine Jones (“Jones”) in K+N’s compliance department

about the incident with Dedermann. Defs.’ Stmt. ¶ 218. Jones told Plaintiff that she would

document the issue and discuss it with upper management. Id. ¶¶ 226–27. Several days later,

David Beegle (“Beegle”), the Human Resources Business Partner at K+N, informed Plaintiff that

she had exceeded her allotted sick days. Id. ¶ 231. Plaintiff claims that she was given a piece of




2
 Pursuant to K+N policy, vacation days must be pre-approved by management. Defs.’ Stmt. ¶
202.
                                                 4
paper to sign during their meeting, but she did not read it and was not given a copy. Id. ¶¶ 232–

35. After that meeting, no one ever spoke to Plaintiff about her potential termination. Id. ¶ 237.

       Shortly thereafter, Plaintiff met with Beegle to discuss her Dedermann complaint. Id. ¶¶

258–59. Beegle then interviewed six employees of varying races, genders, national origins, and

ages. Id. ¶¶ 269–70. Beegle also interviewed Dedermann. Id. ¶ 272. Beegle ultimately concluded

that Dedermann should be coached to control her emotions when dealing with conflict. Id. ¶ 276.

While all six employees interviewed felt that there was “some sort of favoritism” within the

department, Beegle did not find that any protected class consistently received favoritism. Defs.’

Ex. HH. As such, Beegle found Plaintiff’s allegation that national origin, age, and race impacted

treatment of employees to be uncorroborated. Defs.’ Stmt. ¶ 275. Beegle subsequently counseled

Dedermann regarding K+N’s policies and specifically told her that retaliating against employees

who make complaints was prohibited. Id. ¶¶ 277–79, 281. In addition, Dedermann completed a

workplace harassment training course. Id. ¶ 280. Upper management declined to otherwise

discipline Dedermann and Plaintiff was never informed of the investigation’s outcome. Pl.’s

Counter Stmt. ¶¶ 67, 70. From then on, however, Dedermann’s interactions with Plaintiff were

limited to business-related issues. Defs.’ Stmt. ¶ 290. Dedermann did not criticize Plaintiff’s work

performance or show any anger towards her. Id. ¶¶ 294–95. Plaintiff made no further complaints

to human resources or compliance about Dedermann or anyone else. Id. ¶¶ 297–98.

       Around this time, Beegle suggested that Plaintiff take intermittent leave under the Family

and Medical Leave Act (“FMLA”). Id. ¶ 299. Cigna ultimately approved Plaintiff’s request for

the period of April 2, 2014 to October 1, 2014. Id. ¶¶ 304–05. No one at K+N gave Plaintiff a

difficult time about her application. Id. ¶¶ 308–09. However, instead of using her approved FMLA




                                                 5
time, Plaintiff used vacation time when she needed days off. Id. ¶¶ 310–11. Plaintiff was never

disciplined for this practice. Id. ¶¶ 312–15.

       On October 3, 2014, Plaintiff was offered the position of logistics manager for Safe Food

Corporation. Id. ¶ 316. Though the position came with fewer benefits, a lower salary, and

additional travel time, Plaintiff resigned from K+N several hours after receiving the offer. Pl.’s

Counter Stmt. ¶ 75. In an e-mail to Dedermann, Plaintiff noted that K+N would “always be not

just a work place . . . but a family.” Defs.’ Stmt. ¶ 320. She also explained that she was seeking

different opportunities, including “some additional schooling.” Id. Plaintiff later testified that the

explanation provided in her e-mail was an accurate summary of why she decided to resign. Id. ¶

322. Plaintiff also confirmed that no one at K+N forced or threatened her to resign. Id. ¶¶ 325–

328.

       Although Plaintiff could not identify any specific incident with Dedermann that pushed her

to leave, she maintained that she felt uncomfortable at the time of her resignation because “the

level of trust” between them had broken down. Id. ¶ 330–31. Nevertheless, Plaintiff never told

anyone at K+N that she was considering resigning because of the situation with Dedermann. Id.

¶ 348. During Plaintiff’s exit interview, Plaintiff told Beegle that she was moving on to other

things. Id. ¶ 351. Moreover, when Beegle asked Plaintiff whether she wanted to work elsewhere

within the company, Plaintiff declined his offer. Id. ¶¶ 352–53. During her deposition, Plaintiff

stated that she currently experiences anxiety because of everything that occurred at K+N. Hopkins

Dep. Tr. 485:3–13.

   B. Procedural History

       Plaintiff initiated this lawsuit on October 14, 2015. See ECF No. 1. On December 18,

2015, Defendants filed a Motion for Partial Dismissal of Plaintiff’s Complaint. ECF No. 3. On



                                                  6
June 29, 2016, the Court granted Defendants’ Motion in part and dismissed Plaintiff’s federal and

state overtime claims without prejudice. See ECF No. 10. Plaintiff then filed an Amended

Complaint on July 12, 2016. Am. Compl., ECF No. 13. Plaintiff’s Amended Complaint asserts

causes of action for: (1) violations of the FMLA for failure to offer Plaintiff FMLA leave and for

subjecting Plaintiff to a pattern of continuous harassment which led to her constructive discharge;

(2) violation of the New Jersey Law Against Discrimination (“NJLAD” or “LAD”) for unlawful

discrimination on the basis of her gender, age, disability, and/or national origin3; (3) violation of

NJLAD for creating a hostile work environment; (4) violation of the Fair Labor Standards Act

(“FLSA”) for failure to pay overtime compensation4; (5) violation of the New Jersey Wage and

Hour Law (“NJWHL”) for failure to pay overtime compensation; and (6) intentional infliction of

emotional distress. Am. Compl. ¶¶ 58–101. Defendants answered the Complaint, ECF No. 176,

and now seek summary judgment on all claims except the timely overtime claims brought under

the FLSA and NJWHL, ECF No. 50.

II. LEGAL STANDARD

       Pursuant to Fed. R. Civ. P. 56(c), a motion for summary judgment will be granted if the

pleadings, depositions, answers to interrogatories, and admissions on file, together with available

affidavits, show that there is no genuine dispute as to any material fact and that the moving party

is entitled to judgment as a matter of law. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247

(1986); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “[S]ummary judgment may be granted

only if there exists no genuine issue of material fact that would permit a reasonable jury to find for




3
  On March 29, 2018, Plaintiff’s claims of gender and national origin discrimination were
dismissed via Consent Order. ECF No. 49.
4
  On September 12, 2016, the parties agreed that Plaintiff’s overtime claims would be limited to
the period of October 14, 2012 through October 8, 2014. ECF No. 20.
                                                  7
the nonmoving party.” Miller v. Ind. Hosp., 843 F.2d 139, 143 (3d Cir. 1988). All facts and

inferences must be construed in the light most favorable to the non-moving party. Peters v. Del.

River Port Auth., 16 F.3d 1346, 1349 (3d Cir. 1994).

III. ANALYSIS

   A. FMLA Claims

    1. Constructive Discharge

       Defendants contend that they are entitled to summary judgment on Plaintiff’s constructive

discharge claim because Plaintiff has not shown that she was subjected to objectively intolerable

conditions. Defs.’ Br. at 12–16. The Court agrees.

       To establish a claim for constructive discharge, Plaintiff must show that Defendants

“knowingly permitted conditions of discrimination in employment so intolerable that a reasonable

person subject to them would resign.” Gross v. Exxon Office Sys. Co., 747 F.2d 885, 888 (3d Cir.

1984). “Intolerability . . . is assessed by the objective standard of whether a ‘reasonable person’

in the employee’s position would have felt compelled to resign–that is, whether [she] would have

had no choice but to resign.” Tanganelli v. Talbots, Inc., 169 F. App’x 124, 127 (3d Cir. 2006)

(internal quotation marks omitted); see McDonough v. Cooksey, 05-cv-00135 (JHR), 2007 WL

1456202, at *10 (D.N.J. May 15, 2007) (“[Intolerable] conduct includes an employer forcing an

employee to choose ‘demotion, termination or resignation’ without justification.”).

       Here, however, no reasonable trier of fact could find the conditions of Plaintiff’s

employment so intolerable as to compel her resignation. Plaintiff claims to have experienced a

continuous pattern of harassment and discrimination, Am. Compl. ¶ 62, but it is undisputed that

Dedermann only raised her voice while speaking with Plaintiff once during Plaintiff’s twenty-nine

years at K+N. While Dedermann’s threat to write Plaintiff up “with a final warning” might have



                                                8
made Plaintiff uncomfortable, it would not compel a reasonable person to resign. See Duffy v.

Paper Magic Grp. Inc., 265 F.3d 163, 169 (3d Cir. 2001) (finding that conditions that made a job

“more stressful, but not unbearable” were not “objectively intolerable”). Moreover, Plaintiff’s

allegations of continued harassment by Dedermann after their single incident are unsupported by

the record, as it is undisputed that their interactions were limited following their dispute. See

Defs.’ Stmt. ¶¶ 290–98. Plaintiff alleges that Dedermann harassed her when she requested time

off, but it is undisputed that there were no issues with Plaintiff’s absences in the fall of 2014 prior

to her resignation. Id. ¶ 333. Plaintiff also fails to identify a single specific incident with

Dedermann that pushed her to resign. Id. ¶¶ 330–32.

       In addition, the circumstances surrounding Plaintiff’s exit from K+N only further bely her

claim that the environment was “so toxic” that she had no choice but to resign. It is undisputed

that during Plaintiff’s exit interview, she was asked, “Are you sure you want to leave? Do you

want to go to JFK office? Do you want to go to export?” Id. ¶ 352. Yet, Plaintiff declined K+N’s

offers. Accordingly, nothing that Plaintiff endured comes close to being “outrageous, coercive

[or] unconscionable” such that a reasonable person would have resigned. Devine v. Prudential

Ins. Co. of Am., 03-3971 (FLW), 2007 WL 1875530, at *25 (D.N.J. June 28, 2007). Defendants

are therefore entitled to summary judgment on Plaintiff’s constructive discharge claim.

    2. Failure to Advise

       Plaintiff also argues that K+N violated the FMLA by failing to advise her of her right to

take FMLA leave. Defendants maintain that Plaintiff failed to request FMLA leave pursuant to




                                                  9
K+N’s policies, but in any event, has not shown that she was prejudiced by any alleged failure of

Defendants. The Court agrees.

       Under the FMLA, “[a] cause of action exists where an employer interferes with an

employee’s exercise of FMLA rights.” Matthews v. N.J. Inst. of Tech., 772 F. Supp. 2d 647, 657

(D.N.J. 2011). To establish an interference claim based on the failure to advise an employee of

her rights under the FMLA, a plaintiff must show that the defendant’s failure caused her prejudice

or injury. Hansler v. Lehigh Valley Hosp. Network, 798 F.3d 149, 157 (3d Cir. 2015); Conoshenti

v. Pub. Serv. Elec. & Gas Co., 364 F.3d 135, 143 (3d Cir. 2004); see also Bravo v. Union Cty.,

12-2848 (DRD), 2013 WL 2285780, at *9 (D.N.J. May 23, 2013) (“[M]ere technical FMLA

violations are not actionable.”).

       Here, Plaintiff has not met her burden of demonstrating prejudice. Plaintiff argues that she

“would have been terminated” at Dedermann’s recommendation if the compliance department had

not been alerted to her medical situation and subsequently recommended intermittent FMLA leave.

Pl.’s Opp. at 34. Yet, Plaintiff was never actually terminated by K+N. Moreover, after Plaintiff’s

request for leave was granted, she declined to use it and instead chose to use paid vacation days

for her occasional absences between May and October of 2014. Defs.’ Stmt. ¶¶ 310–11. It is

undisputed that Plaintiff was never disciplined or reprimanded for missing work on a day that

should have been treated as FMLA leave. Id. ¶ 312.

       Had Plaintiff been informed of the possibility of taking FMLA at an earlier date, she might

have avoided the comments in her January 2014 review relating to her poor attendance.

Nevertheless, Plaintiff was not suspended or demoted because of her attendance issues; nor did

she did lose wages or suffer any other monetary loss. See Sweet v. Cty. of Gloucester, 15-282

(RMB/AMD), 2016 WL 3448275, at *8–9 (D.N.J. June 15, 2016). Instead, Plaintiff received a



                                               10
higher rating overall than the year prior. Though Plaintiff alleges that she suffered “emotional and

physical harm” because of Defendants’ failure to offer her the opportunity to retroactively apply

FMLA leave to her prior absences, Am. Compl. ¶¶ 62–63, there is no evidence in the record to

support such a claim. Regardless, “any emotional damages suffered by the Plaintiff are not

compensable under the FMLA.” Id. at *8 n.4; see Ragsdale v. Wolverine World Wide, Inc., 535

U.S. 81, 89 (2002). Accordingly, Defendants’ Motion for summary judgment is granted with

respect to Plaintiff’s FMLA interference claim.

    B. NJLAD Claims

     1. Statute of Limitations

        As an initial matter, Defendants contend that nearly all of Plaintiff’s allegations of

discrimination are time barred. The Court agrees but finds Plaintiff’s allegation regarding her

initial change in responsibilities to be timely.

        Claims brought under the NJLAD are subject to a two-year statute of limitations. N.J.S.A.

2A:14-2(a); Brown v. R.R. Grp. Ltd. Liability Co., 1:16-cv-04602-NLH-AMD, 2017 WL

1365215, at *1 (D.N.J. Apr. 7, 2017). NJLAD claims begin “to accrue on the date the incident

occurred, or when an injured party knows or should have known that there is a basis for an

actionable claim.” West v. City of Newark, 07-01009 (SDW), 2007 WL 3232587, at *2 (D.N.J.

Oct. 31, 2007). The statute of limitations can be tolled in the event of a continuing violation—a

violation that is “sufficiently related to incidents that fall within the statutory period or are part of

a systematic policy . . . of discrimination that took place, at least in part, within the period.”

National R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 122 (2002). However, discrete “[a]cts

‘such as termination, failure to promote, denial of transfer, or refusal to hire’” do not toll the statute




                                                   11
of limitations. Cox v. Scholastic Book Fairs, 05-4190 (RBK), 2006 WL 1228615, at *4 (D.N.J.

May 5, 2006) (quoting Shepherd v. Hunterdon Developmental Ctr., 174 N.J. 1, 19 (2002)).

       Plaintiff filed her initial complaint on October 14, 2015. See ECF No. 1. Therefore,

Plaintiff’s allegations of discrete acts that occurred prior to October 14, 2013 are barred as

untimely. See Am. Compl. ¶¶ 12, 21, 23 (listing alleged demotions, transfers, or denials of

promotion). Plaintiff’s change in responsibilities towards the end of 2012, however, falls within

the continuing violation doctrine. Because it was not a clear-cut “demotion,” the discriminatory

nature of the act was not apparent at the time it occurred. See Cox, 2006 WL 1228615, at *4.

Rather, Dedermann tasked Plaintiff with opening new files and Plaintiff saw it as a temporary

assignment. Despite later complaints about her workload—made during the statute of limitations

period—Plaintiff remained responsible for opening new files. As such, the Court finds the initial

change in Plaintiff’s responsibilities to be sufficiently related to the alleged discrimination in the

form of the alleged “demotion” that took place within the statute of limitations. This allegation

is therefore timely.

    2. Discrimination Claims

       To the extent that Plaintiff’s discrimination allegations are timely, Defendants nevertheless

maintain that Plaintiff has failed to demonstrate that her alleged demotion was discriminatory. The

Court agrees.

       The NJLAD prohibits unlawful discrimination based on age, N.J.S.A. 10:5–12(a), as well

as unlawful discrimination because of one’s disability, N.J.S.A. 10:5–4.1. NJLAD claims are

subject to the McDonnell Douglas burden-shifting framework. Battaglia v. United Parcel Serv.,

Inc., 214 N.J. 518, 546 (2013) (citing McDonnell Douglas Corp. v. Green, 411 U.S. 793 (1973)).

Under this framework, a plaintiff must first establish a prima facie case of unlawful action by the



                                                 12
employer. McDonnell Douglas, 411 U.S. at 802. If the plaintiff meets this initial burden, the

burden shifts to the defendant, who must articulate legitimate, non-discriminatory reasons for its

employment decision. St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 506-07 (1993); Makky v.

Chertoff, 541 F.3d 205, 214 (3d Cir. 2008). Once the employer meets its burden of articulating a

legitimate, non-discriminatory reason, the burden again shifts to the employee to present evidence

from which a factfinder could infer that the proffered reasons were pretextual. Jones v. Sch. Dist.

of Philadelphia, 198 F.3d 403, 410 (3d Cir. 1999).

       a. Age Discrimination

       To establish a prima facie case of age discrimination under the NJLAD, a plaintiff must

demonstrate that: (1) she is a member of a protected class; (2) she performed her job satisfactorily;

(3) she suffered an adverse employment action; and (4) that the employer took the adverse action

because of the plaintiff’s age. Farmer v. Camden City Bd. of Educ., 03-685 (JBS), 2005 WL

984376, at *10 (D.N.J. Mar. 28, 2005). The parties do not dispute that the first two prongs of the

prima facie case are met.

       As for the third prong, the Court finds that Plaintiff has established—albeit narrowly—that

she suffered an adverse employment action for purposes of a prima facie case. An “adverse

employment action is defined as “a significant change in employment status, such as hiring, firing,

failing to promote, reassignment with significantly different responsibilities, or a decision causing

a significant change in benefits.” Burlington Indust., Inc. v. Ellerth, 524 U.S. 742, 761 (1998);

Durham Line Ins. Co. v. Evans, 166 F.3d 139, 152–53 (3d Cir. 1999). While “[c]hange in duties

alone does not rise to the level of a materially adverse employment action,” D’Ambrosio v.

Cresthaven Nursing & Rehab. Ctr., 14-06541 (JBS/KMW), 2016 WL 5329592, at *9–10 (D.N.J.

Sept. 22, 2016), the Court finds that Plaintiff’s change in responsibilities, followed by her failure



                                                 13
to receive the regular annual salary increase, constitutes an adverse employment action for

purposes of a prima facie case.5 See McQuilkin v. Delaware River Port Auth., 11-652 (JBS/AMD),

2013 WL 5936983, at *16 (D.N.J. Nov. 6, 2013); see also Scheidemantle v. Slippery Rock Univ.

State Sys. of Higher Educ., 470 F.3d 535, 539 (3d Cir. 2006) (“[T]here is a low bar for establishing

a prima facie case of employment discrimination.”).6 Similarly, Plaintiff also narrowly establishes

that the adverse action related to her age. Plaintiff points to Dedermann’s comment about her

eventual retirement7 and Dedermann’s statement that Plaintiff’s responsibilities were changing to

help her “alleviate some stress.” Hopkins Dep. Tr. 322–23. Viewing the facts in the light most

favorable to Plaintiff, these statements suffice for purposes of Plaintiff’s prima facie case. See

Marzano v. Computer Science Corp. Inc., 91 F.3d 497, 508 (3d Cir. 1996).

       Regardless, Defendants have articulated a legitimate, nondiscriminatory reason for the

adverse action8 and Plaintiff fails to demonstrate that Defendants’ proffered reasons are pretext for

age discrimination. To withstand summary judgment, Plaintiff must demonstrate pretext by

“point[ing] to some evidence, direct or circumstantial, from which a factfinder could reasonably

either (1) disbelieve [Defendants’] . . . articulated legitimate reasons; or (2) believe that an

invidious discriminatory reason was more likely than not a motivating or determinative cause of



5
  Plaintiff also argues that her “constructive discharge” was the adverse employment action. See
Pl.’s Opp. at 15. Because this Court already determined that Plaintiff was not constructively
discharged, see supra Section III.A.1, it need not address this argument.
6
  Though Scheidemantle involved a Title VII claim, the Title VII analysis also applies to NJLAD
claims. See, e.g., Cortes v. Univ. of Med. & Dentistry of N.J., 391 F. Supp. 2d 298, 311 (D.N.J.
2005).
7
  As previously explained, Dedermann told Plaintiff that she could babysit for her when she
retired. See supra Section I.A (citing Defs.’ Stmt. ¶ 128).
8
  Defendants maintain that Plaintiff’s job responsibilities changed “due to her poor productivity.”
Defs. Br. at 18–19; Defs.’ Reply at 12. Relatedly, Defendants admit that Plaintiff received a two
percent raise instead of a four percent raise because Plaintiff needed to increase her productivity
with respect to customer shipments. Pl.’s Counter Stmt. ¶ 34. This reasoning is supported by the
record. See Defs.’ Ex. DD; Defs.’ Ex. H.
                                                 14
the . . . action.” Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994); see also St. Mary’s Honor

Ctr., 509 U.S. at 519 (“It is not enough . . . to dis believe the employer; the factfinder must believe

the plaintiff’s explanation of intentional discrimination.”). Here, however, Plaintiff makes no

arguments whatsoever relating to pretext. See Moussavian v. China Ocean Shipping Co. Americas

Inc., No. Civ. A. 06-4818JLL, 2009 WL 3074636, at *3 (D.N.J. Sept. 22, 2009) (granting summary

judgment where plaintiff failed to put forward an argument regarding pretext).

       In any event, the minimal evidence referenced in support of Plaintiff’s prima facie case

fails to carry Plaintiff’s burden of establishing pretext. First, Plaintiff claims that Dedermann’s

“words” indicate that she favored younger employees. Pl.’s Opp. at 16. Yet, Dedermann’s two

“stray” comments—both of which were only tangentially related to age—are insufficient to

demonstrate pretext. See Taylor v. Amcor Flexibles, Inc., 669 F. Supp. 2d 501, 511 (D.N.J. 2009)

(listing cases); Perry v. Prudential-Bache Sec., Inc., 738 F. Supp. 843, 853 n.5 (D.N.J. 1989)

(finding “off-hand comments of a joking nature” insufficient to raise an inference of intentional

discrimination).

       Second, Plaintiff maintains that Dedermann’s actions reveal that she favored younger

employees. Pl.’s Opp. 16. Specifically, Plaintiff argues that a younger employee within her

department was offered FMLA leave, whereas she was not. See id. This argument is unavailing.

While pretext may be established by showing that Defendants treated similarly situated individuals

more favorably, see Wilcher v. Postmaster Gen., 441 F. App’x 879, 881 (3d Cir. 2011), Plaintiff

fails to establish that the younger employee was similarly situated in all relevant respects. See

Rich v. Verizon N.J. Inc., 16-1895 (FLW) (DEA), 2017 WL 6314110, at *24 (D.N.J. Dec. 11,

2017) (“To survive summary judgment, a plaintiff must present comparator evidence sufficient to

prove that he or she is ‘similarly situated’ to his or her comparators[.]”). In determining whether



                                                  15
employees are similarly situated, courts look at whether the employees “engaged in similar

conduct without such differentiating or mitigating circumstances as would distinguish their

conduct or the employer’s treatment of them.” McCullers v. Napolitano, 427 F. App’x 190, 195

(3d Cir. 2011) (internal quotation marks omitted); see Wilcher, 441 F. App’x at 882.

       Here, the only information provided about the comparable younger employee is that she

worked under Dedermann at the same time as Plaintiff. See Defs.’ Ex. D at 73. Furthermore, the

record reveals mitigating circumstances as would distinguish Dedermann’s treatment of Plaintiff.

Dedermann testified that the younger employee approached her about her medical condition and

told her that she would need regular time off for medical procedures. See id. As a result,

Dedermann stated that she went to human resources for assistance. Id. In contrast, Plaintiff never

informed Dedermann about her medical testing following her TIA. Defs.’ Stmt. ¶ 151. Nor did

Plaintiff indicate that she was using vacation days to go to the doctor. Id. ¶¶ 157–159. It is

undisputed that Plaintiff first indicated that she needed to use vacation days for medical testing in

April 2014. Id. ¶ 164. Had Plaintiff also approached Dedermann about her medical issues,

Plaintiff might have succeeded in demonstrating that Dedermann treated a similarly situated

younger employee more favorably. This is not the case here.

       Finally, Plaintiff seems to imply that any change in her productivity relating to customer

shipments was a consequence of her change in duties. See Pl.’s Counter Stmt. ¶¶ 32–34. However,

“[t]o discredit the employer’s proffered reason . . . the plaintiff cannot simply show that the

employer’s decision was wrong or mistaken, since the factual dispute is whether discriminatory

animus motivated the employer, not whether the employer is wise, shrewd, prudent, or competent.”

Fuentes, 32 F.3d at 765; see also Lawrence v. State Univ. of N.Y., No. 01 Civ. 7395 AKH, 2002




                                                 16
WL 31812700, at *5 (S.D.N.Y. Dec. 12, 2002) (“[F]aulting others for or otherwise rationalizing

problems legitimately perceived by one’s employer does not establish discriminatory animus.”).

       Thus, Plaintiff has not presented any evidence that could persuade a reasonable jury that

Defendants’ rationale was merely pretext and that age discrimination more likely than not played

a role in its employment decisions. Accordingly, Defendants are entitled to summary judgment as

to Plaintiff’s age discrimination claim.

       b. Disability Discrimination

       Plaintiff also argues that Defendants discriminated against her on the basis of her disability.

To establish a prima facie case of disability discrimination under NJLAD, a plaintiff must

demonstrate that: (1) she was disabled within the meaning of the statute; (2) she was qualified to

perform the essential functions of her position; and (3) she suffered an adverse employment action

because of the disability. See Byrnes v. Greystone Park Psychiatric Hosp., 15-7934 (JLL) (JAD),

2016 WL 1135148, at *4 (D.N.J. Mar. 22, 2016). Defendants do not dispute that the first two

elements are met. Defendants argue, however, that Plaintiff fails to demonstrate that they took

any adverse action against her because of her disability. The Court agrees.

       As previously discussed, Plaintiff suffered an adverse employment action when she was

“demoted” and given a lesser annual salary increase. Yet, Plaintiff fails to present any evidence

that connects these adverse employment actions to her disability. See Mickens v. Lowe’s

Companies, Inc., 07-CV-6148 (DMC), 2009 WL 4911952, at *8 (D.N.J. Dec. 14, 2009) (finding

no prima facie case without evidence linking the adverse employment action to plaintiff’s

disability). Significantly, Dedermann altered Plaintiff’s job responsibilities before Plaintiff

suffered her TIA, which only further undermines Plaintiff’s claim that her disability played any

role in Defendants’ decision to “demote” her. It is also worth noting that Plaintiff herself admitted



                                                 17
that she did not know whether Dedermann altered her job responsibilities for discriminatory

reasons. See Hopkins Dep. Tr. at 321–22. Plaintiff has thus “submitted nothing more than her

post-hoc, ‘subjective belief that [disability] played a role in these employment decisions,’ which

is ‘not sufficient to establish an inference of discrimination.’” Paradisis v. Englewood Hosp. &

Med. Ctr., 13-5936, 2016 WL 4697337, at *8 n.9 (D.N.J. Sept. 6, 2016) (quoting Groeber v.

Friedman & Schuman, P.C., 555 F. App’x 133, 135 (3d Cir. 2014)), aff’d sub nom. Paradisis v.

Englewood Hosp. Med. Ctr., 680 F. App’x 131 (3d Cir. 2017); see Paradoa v. Philadelphia Hous.

Auth., 610 F. App’x 163, 166 (3d Cir. 2015).

       Because Plaintiff fails to establish a prima facie case of disability discrimination under

NJLAD, Defendants are entitled to summary judgment on this claim.9

    3. Hostile Work Environment

       Plaintiff contends that Defendants also violated the NJLAD by subjecting her to a hostile

work environment. Defendants maintain that they are entitled to summary judgment on this claim

because Plaintiff fails to establish that she was subjected to pervasive harassment due to her age

or disability. The Court agrees.

       To establish a hostile work environment claim, the plaintiff must show: (1) she suffered

intentional discrimination because of her membership in a protected class; (2) the discrimination

was severe or pervasive; (3) the discrimination detrimentally affected the plaintiff; (4) the




9
 Plaintiff argues for the first time in her Opposition that Defendants discriminated against her by
failing to reasonably accommodate her. Pl.’s Opp. at 17. However, “[t]o prevail on a failure to
accommodate claim, a plaintiff must first present the prima facie elements required in any
disability discrimination claim.” Fitzgerald v. Shore Mem’l Hosp., 92 F. Supp. 3d 214, 237 (D.N.J.
2015). Because Plaintiff fails to establish a prima facie case for disability discrimination, she “is
barred from proving that Defendants failed to accommodate [her] disability,” Guarneri v. Buckeye
Pipe Line Serv. Co., 205 F. Supp. 3d 606, 618 (D.N.J. 2016), and the Court need not further address
this claim.
                                                 18
discrimination would detrimentally affect a reasonable person in like circumstances; and (5) the

existence of respondeat superior liability. Mandel v. M & Q Packaging Corp., 706 F.3d 157, 167

(3d Cir. 2013); see also Sgro v. Bloomberg L.P., 331 F. App’x 932, 941 (3d Cir. 2009) (“New

Jersey courts treat hostile work environment claims under the NJLAD the same as the Supreme

Court treats hostile work environment claims under Title VII.”).

       Here, as discussed in connection with Plaintiff’s discrimination claims, Plaintiff fails to

establish by a preponderance of the evidence that she suffered intentional discrimination because

of her age or disability. See Rich v. State, 294 F. Supp. 3d 266, 282 (D.N.J. 2018). Again, Plaintiff

herself did not know whether Dedermann altered her job responsibilities for discriminatory

reasons. See Hopkins Dep. Tr. at 321–22; see also Rich, 294 F. Supp. 3d at 282 (explaining that

there can be no NJLAD violation if the conduct would have occurred regardless of plaintiff’s

membership in the protected class).

       Regardless, no reasonable factfinder could conclude that the alleged discrimination was

severe, pervasive or regular. In determining whether a work environment is hostile, courts must

“consider the totality of the circumstances, including ‘the frequency of the discriminatory conduct;

its severity; whether it is physically threatening or humiliating, or a mere offensive utterance; and

whether it unreasonable interferes with an employee’s work performance.” Mandel, 706 F.3d at

168 (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993)). Significantly, “offhanded

comments, and isolated incidents (unless extremely serious) are not sufficient to sustain a hostile

work environment claim.” Caver v. City of Trenton, 420 F.3d 243, 262 (3d Cir. 2005) (internal

quotation marks omitted). Plaintiff maintains that she was publicly humiliated by Dedermann and

specifically points to Dedermann’s comment that she could babysit for her children when she

retired, her relegation “to the menial task” of opening files, Dedermann’s “underhanded”



                                                 19
comments about needing time off, and Dedermann’s threat to write Plaintiff up for taking too much

time off. See Pl.’s Opp. 22–25. Viewed together, however, the Court finds the frequency and

severity of the conduct alleged to be minimal. Compare Streater v. City of Camden Fire Dept.,

567 F. Supp. 2d 667, 674 (D.N.J. 2008) (finding sufficient evidence of pervasiveness where

defendants “regularly made jokes with racial themes” and “threatening comments with offensive

racial content”), with McKinnon v. Gonzales, 642 F. Supp. 2d 410, 423 (D.N.J. 2009) (finding

“the brief collection of unfriendly comments” insufficient to rise to necessary the level of pervasive

hostility). Indeed, Dedermann raised her voice with Plaintiff on just one occasion and Plaintiff

later admitted that Dedermann had not been inappropriate. Defs.’ Stmt. ¶ 214. Moreover, the

record reflects that Plaintiff was not subjected to any harassment during the six months prior to

her resignation. See id. ¶¶ 290-298.

        Accordingly, no reasonably jury could conclude that Plaintiff was the victim of a hostile

work environment, and the Court will grant Defendants summary judgment on that claim.10

     C. Intentional Infliction of Emotional Distress

        Defendants contend that they are entitled to summary judgment on Plaintiff’s claim for

intentional infliction of emotional distress (“IIED”). Specifically, Defendants argue that Plaintiff

fails to demonstrate that their conduct was intentional, or that Plaintiff suffered a severe emotional

distress. The Court agrees.

        To establish an IIED claim in New Jersey, a plaintiff “must establish intentional and

outrageous conduct by the defendant, proximate cause, and distress that is severe.” Hollingsworth

v. Port Auth. of New York & New Jersey, 06-571 (JAG), 2009 WL 1702293, at *4 (D.N.J. June



10
  Defendants also argue that K+N cannot be held liable for Plaintiff’s hostile work environment
claim. Defs.’ Br. at 30–36. The Court does not address this argument because Plaintiff has not
successfully established such a claim.
                                                 20
16, 2009) (citing Buckley v. Trenton Sav. Fund Soc., 111 N.J. 355, 544 (1988)). Specifically, the

defendant’s conduct must be “‘so outrageous in character, and so extreme in degree, as to go

beyond all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in

a civilized community.’” Buckley, 111 N.J. at 366 (quoting Restatement (Second) of Torts § 46));

see also Cox v. Keystone Carbon Co., 861 F.2d 390, 395 (3d Cir. 1988) (“[I]t is extremely rare to

find conduct in the employment context that will rise to the level of outrageousness necessary to

provide a basis for recovery for the tort of intentional infliction of emotional distress.’). In

addition, the plaintiff’s emotional distress must be “‘so severe that no reasonable man could be

expected to endure it.’” Buckley, 111 N.J. at 366 (quoting Restatement (Second) of Torts § 46))

       Here, Plaintiff fails to demonstrate that the conduct complained of is “sufficiently extreme

and outrageous to allow it to go to a jury.” Malloy v. Intercall, Inc., 08-01182 (JLL), 2010 WL

5441658, at *21 (D.N.J. Dec. 28, 2010). Although Plaintiff claims that Dedermann “regularly”

made comments about her age and disability that caused her emotional distress, Pl.’s Opp. at 36,

Plaintiff has only identified one specific instance in which Dedermann referenced her retirement.

Neither this comment, nor any of the other isolated incidents Plaintiff described, constitute conduct

so outrageous as to go beyond all possible bounds of decency. See Hitchens v. Aptium Oncology,

Inc., 10-571 (SDW) (MCA), 2012 WL 570344, at *11 (D.N.J. Feb. 21, 2012); Malloy, 2010 WL

5441658, at *21 (distinguishing an “unpleasant working environment” from one that rises to the

level of outrageousness required for an IIED claim). Furthermore, Plaintiff has not shown “that

she suffered severe emotional distress as would be diagnosed or recognized by a health

professional.” Id. (citing Taylor v Metzer, 152 N.J. 490, 515 (1998)). Therefore, Defendants’

motion for summary judgment as to Plaintiff’s IIED claim is granted.




                                                 21
   D. Untimely Overtime Claims

       Finally, Defendants seek summary judgment on Plaintiff’s “untimely overtime claims”

brought under the FLSA and the NJWHL. Defs.’ Br. at 43–46. The parties previously agreed that

Plaintiff’s overtime claims would be limited to the period of October 14, 2012 through October 8,

2014. ECF No. 20. Defendants now argue that the Court should apply a two-year statute of

limitations to Plaintiff’s claims. As such, Defendants seek to further limit Plaintiff’s overtime

claims to the period of October 14, 2013 through October 8, 2014. Plaintiff counters that a three-

year statute of limitations applies. The Court agrees with Defendants that a two-year statute of

limitations applies to Plaintiff’s NJWHL claim, but finds that there is an issue of fact that precludes

summary judgment on Plaintiff’s FLSA claim.

       Both the FLSA and the NJWHL have a two-year statute of limitations. See 29 U.S.C. §

255(a); N.J.S.A. 34:11-56a25.1. Where a plaintiff can show that the defendant’s conduct was

willful, the FLSA’s statute of limitations can be extended to three years. See 29 U.S.C. § 255(a).

The NJWHL does not contain a similar provision for extension of the statute of limitations,

however. See, e.g., Boone v. Solid Wood Cabinet Co., LLC, 17-4333 (KM) (JBC), 2018 WL

2455924, at *6 (D.N.J. June 1, 2018). Because Plaintiff does not suggest any grounds for

application of tolling, Plaintiff’s NJWHL claim is therefore limited to the period of October 14,

2013 through October 8, 2014.

       As for Plaintiff’s FLSA claim, the Court finds that Plaintiff has put forth sufficient evidence

to demonstrate that there is a genuine dispute of material fact regarding the willfulness of the

alleged violation. See Brown v. Norton, 02-5556 (JAG), 2008 WL 2228704, at *6 (D.N.J. May

28, 2008). Among other things, Plaintiff notes that it is undisputed that she worked overtime, she

was not compensated for her overtime hours, and her supervisor was often present when she



                                                  22
worked after hours. However, Plaintiff admits that she never spoke to anyone in human resources

or payroll about an overtime issue, Defs.’ Stmt. ¶ 369, and admits that she did not know whether

K+N intentionally failed to pay her overtime, id. ¶ 370. Because there is a genuine issue of material

face regarding the willfulness of the alleged violation, summary judgment is denied as to Plaintiff’s

FLSA claim.

III. CONCLUSION

       For the reasons set forth herein, Defendants’ Motion for Partial Summary Judgment is

GRANTED in part and DENIED in part. Defendants’ motion is denied with respect to

Plaintiff’s overtime claim under the FLSA, but granted in all other respects.

Dated: November 28, 2018

                                                   /s Madeline Cox Arleo__________
                                                   Hon. Madeline Cox Arleo
                                                   UNITED STATES DISTRICT JUDGE




                                                 23
